Citation Nr: 0107368	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-08372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an earlier effective date for a grant of 
service connection for right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from October 1970 to July 
1973.  

By rating action dated in January 1974 the Department of 
Veterans Affairs (VA ) denied entitlement to service 
connection for a left knee disability.  The veteran was duly 
notified of the decision and did not appeal.  In April 1975 
he submitted claims for service connection for right and left 
knee disabilities.  In a June 1975 rating action the claims 
were denied.  The veteran was notified of the decisions and 
did not appeal.  

In October 1997 the veteran reopened his claims for service 
connection for right and left knee disabilities.  In a 
February 1998 rating action, the regional office granted 
service connection for right and left knee disabilities 
effective October 16, 1997, the date of receipt of the 
reopened claim.  The conditions were rated 10 percent 
disabling each under diagnostic code 5257 effective that 
date.  The veteran claimed entitlement to increased ratings 
for the knee conditions and an earlier effective date for the 
grant of service connection for the knee disabilities and the 
claims were denied.  The veteran appealed from those 
decisions.

In a November 1998 rating action, the 10 percent evaluations 
each for the knee conditions under diagnostic code 5257 were 
confirmed and continued.  However, additional 10 percent 
evaluations were assigned for each knee disability based on 
degenerative arthritis involving the knee under diagnostic 
codes 5003-5260.  Service connection was also granted for 
headaches, rated noncompensable.  In a March 1999 rating 
action, the evaluation for the left knee condition was 
increased to 20 percent.

In September 1999 the veteran testified at a hearing at the 
regional office before a hearing officer.  In April 2000, the 
hearing officer confirmed and continued the 20 percent 
evaluation for the left knee disability.  The evaluation for 
the right knee disability was increased to 20 percent.  The 
separate 10 percent evaluations for each knee condition based 
on degenerative arthritis were confirmed and continued.  
Later in April 2000 the veteran canceled his appeal for 
increased ratings for the knee conditions.  In a May 2000 
rating action service connection was granted for a 
psychiatric condition, rated 30 percent disabling.  In a 
September 2000 rating action, a total rating based on 
individual unemployability was granted.  The effective date 
issues are the only issues now before the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  In April 1975 the veteran submitted claims for service 
connection for right and left knee disabilities.

3.  In a June 1975 rating action, service connection was 
denied for right and left knee disabilities.  The veteran was 
notified of the decisions and did not appeal.

4.  On October 16, 1997 the veteran again submitted claims 
for service connection for right and left knee conditions.

5.  In a February 1998 rating action, the regional office 
granted service connection for right and left knee 
disabilities effective October 16, 1997.  The veteran 
appealed for an earlier effective date for the grant of 
service connection for the knee conditions.

6.  The June 1975 rating action denying entitlement to 
service connection for right and left knee disabilities was 
reasonably supported by the evidence of record at that time.

CONCLUSIONS OF LAW

1.  The June 1975 rating action denying entitlement to 
service connection for right and left knee conditions did not 
involve clear and unmistakable error and is final.  38 C.F.R. 
§§ 3.104, 3.105 (2000).

2.  An effective date for the grant of service connection for 
the veteran's right and left knee disabilities prior to 
October 16, 1997, date of receipt of reopened claim, is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records reflect that he was 
seen in February 1971 for an injury to his left knee.  An x-
ray study of the knee was negative.  The veteran was seen 
during service on several occasions for complaints regarding 
his right knee.  He reported having frequent dislocations of 
the right knee.  When he was seen in December 1972 he 
complained of pain involving both of his knees.  When the 
veteran was examined for separation from service in June 
1973, clinical evaluation of the lower extremities was 
reported to be normal.

The veteran's initial claim for VA disability benefits was 
submitted in October 1973.  He referred to a left "leg" 
disability.

The veteran was afforded a VA examination in December 1973.  
He stated that he had injured his left knee in service and 
since that time had had slight pain involving the knee.  On 
examination, he walked without a limp.  He was able to do a 
deep knee bend and duck walk.  The medial and collateral 
ligaments were intact.  There was a full range of motion 
present without crepitus.  An x-ray study of the left knee 
was normal.  The diagnosis was internal derangement of the 
left knee by history.

In a January 1974 rating action, service connection for a 
left knee disability was denied on the basis that a left knee 
condition had not been found on the last examination.  The 
veteran was notified of the decision and did not appeal. 

In April 1975 the veteran submitted claims for service 
connection for right and left knee disabilities.  The 
regional office later received a report of the veteran's VA 
hospitalization in April 1975.  It was noted that 3 weeks 
prior to admission his right knee had been injured in a 
skiing accident.  Various findings were recorded on physical 
examination.  A right medical menisectomy was performed.  The 
diagnoses included right medial meniscal tear; degenerated 
right lateral meniscus; mild patellar chondromalacia and 
right minimal, chronic medial ligament strain.  

In a June 1975 rating action, service connection was denied 
for right and left knee conditions.  Service connection for 
the disability of the right knee was denied on the basis that 
it had not been incurred or aggravated in service; while 
service connection for the claimed left knee disability was 
denied because no residuals of a left knee injury had been 
shown on recent examinations.  The veteran was notified of 
the decisions and did not appeal.

On October 16, 1997 the veteran again submitted a claim for 
service connection for right and left knee disabilities.  In 
conjunction with his claim, he submitted private medical 
reports primarily for a May 1986 left knee injury and the 
subsequent reconstruction in September.  Those records do 
refer to a prior right medial meniscectomy which was 
asymptomatic, but do not date that surgery, or include any 
other details pertaining to the right knee.  The records he 
furnished did not include any history of in-service knee 
injuries or problems.  At a VA examination in November 1997 
he gave a history of knee injuries in service and chronic 
problems since then.  Evidence of prior surgery to both knees 
was noted and the assessment was bilateral knee pain and 
degenerative changes bilaterally.  In a February 1998 rating 
action, the regional office granted service connection for 
right and left knee disabilities, effective October 16, 1997.  
The veteran appealed for an earlier effective date for the 
grant of service connection for the bilateral knee 
disability.

II.  Analysis

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding on all field offices of 
the VA as to conclusions based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).

Previous determinations on which an action was predicated, 
including decisions of service connection will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of the claim or date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The effective date of an award of disability compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the effective date is the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).

The Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination:  
(1)  "Either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet.App. 242, 245 (1994), (quoting Russell 
v. Principi, 3 Vet.App. 310, 313-14 (1992) (en banc)).

The veteran's claims for service connection for right and 
left knee disabilities were denied in an April 1975 rating 
action.  The veteran was duly notified of the rating 
decisions and did not appeal.  Thus, they became final in the 
absence of clear and unmistakable error.  38 C.F.R. §§ 3.104, 
3.105.  

In the case of Fugo v. Brown, 6 Vet.App. 40 (1993), the Court 
defined "clear and unmistakable error" as that kind of error 
of fact or law that when called to the attention of later 
reviewers compelled the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.

At the time of the April 1975 rating action, the evidence 
included the veteran's service medical records which reflect 
that he had been observed and treated on several occasions 
for problems regarding each of his knees.  However, when he 
was examined for separation for military service, there were 
no complaints regarding his knees and clinical evaluation of 
the lower extremities was reported to be normal.  Further, 
when he was examined by the VA shortly after his separation 
from service, the physical examination of his knees was 
normal as was an x-ray study of the left knee.  Accordingly, 
his claim was denied on the basis that a knee disability had 
not been shown on the last examination.  In order to have a 
valid claim for benefits, there must be competent evidence of 
a current disability (medical diagnosis), and the disability 
must be related to service.  Caluza v. Brown, 7 Vet. 
App. 498,506 (1995).  Congress specifically limits 
entitlement for service connected disease or injury to cases 
where in-service incidents result in a disability.  In the 
absence of proof of current disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

On the basis of the evidence of record at the time of the 
April 1975 rating action, the Board is unable to conclude 
that that action involved clear and unmistakable error since 
it was reasonably supported by the evidence then of record, 
which showed, on two consecutive examinations, the separation 
examination by the service department, and the VA examination 
a few months after separation, that no knee disability was 
present which could be related to service.  Clearly, the 
reports of the right knee injury suffered in early 1975, over 
a year-and-a-half after separation would not raise any 
likelihood of a relationship to service, or the recorded 
incidents in service.  38 C.F.R.§§  3.104, 3.105.

The veteran submitted a reopened claim for service connection 
for knee conditions on October 16, 1997.  In conjunction with 
his claim, he submitted private medical reports primarily for 
a May 1986 left knee injury and the subsequent reconstruction 
in September.  Those records do refer to a prior right medial 
meniscectomy which was asymptomatic, but do not date, or 
include any other details pertaining to the right knee.  The 
records he furnished did not include any history of in-
service knee injuries or problems.  At a VA examination in 
November 1997 he gave a history of knee injuries in service 
and chronic problems since then.  Evidence of prior surgery 
to both knees was noted and the assessment was bilateral knee 
pain and degenerative changes bilaterally.  

In February 1998, the regional office granted service 
connection for right and left knee conditions effective 
October 16, 1997, the date of receipt of his reopened claim 
based on review of his service medical records, his post-
service medical history pertaining to his knees and the 
current evidence of bilateral knee disability.  Since the 
evidence received after, and in conjunction with the claim of 
October 16, 1997, for the first time, established the three 
elements necessary for a grant of service connection, the 
Board can only conclude that an effective date for the grant 
of service connection for the bilateral knee disability prior 
to October 16, 1997, date of receipt of the reopened claim is 
not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Entitlement to an earlier effective date for a grant of 
service connection for right and left knee disabilities is 
not established.  The appeal is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

